DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on  2/25/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viner et al (2015/0349310 A1) in view of Varaprasad et al (6,002,511).
Regarding claim 1, Vinear et al discloses (refer to figures 2A -3) an electroactive polymer composition, comprising: an ene compound; a thiol compound (i.e., thiol -ene polymer paragraph 0073, paragraph 0123): and an electroactive composition.


 Varaprasad et al discloses photocurable polymer composition is capable of curing using UVC in the range of about 220nm to about 290nm (page 31, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching polymer composition is capable of curing using UVC in to the Vinear an electroactive photocurable polymer composition for the purpose of resulting polychromic solid films process beneficial properties and characteristics and offer superior result as taught by Varaprasad et al (column 3, line 45).
Regarding claim 2, Vinear et al discloses wherein the electroactive composition includes an anodic material or a cathodic material (paragraph 0124).
Regarding claim 3, Vinear et al discloses wherein the electroactive composition is Electroehromic (paragraph 0045).
Regarding claim 4, Vinear et al discloses wherein the ene compound includes a multifunctional ene compound including two or more polymerizable carbon-carbon double bonds (paragraph 0088),
Regarding claim 5, Vinear et al discloses wherein the thiol compound includes a multifunctional thiol compound including two or more thiol moieties (paragraph 0073). 
 Regarding claim 7, depends on claim 1, Vinear et al discloses all of the claimed limitations except, wherein the electroactive photocurable polymer composition is capable of curing using UVC of about 254 nm.

It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching polymer composition is capable of curing using UVC in to the Vinear an electroactive photocurable polymer composition for the purpose of resulting polychromic solid films process beneficial properties and characteristics and offer superior result as taught by Varaprasad et al (column 3, line 45).
Regarding claim 14, Vinear et al discloses (refer to figures 2A -3) a method forming a cured electroactive photocurable composition, comprising: providing an electroactive photocurable composition including an ene compound and a thiol compound (I.e., thiol -ene polymer paragraph 0073, paragraph 0123); and form a cured electroactive polymer composition including the electroactive composition disposed in a matrix that includes a thiol-ene polymer.
Vinear et al discloses all of the claimed limitations except photocurable polymer composition is capable of curing using UVC in the range of about 220nm to about 290nm.
 Varaprasad et al discloses photocurable polymer composition is capable of curing using UVC in the range of about 220nm to about 290nm (page 31, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching polymer composition is capable of curing using UVC in to the Vinear an electroactive photocurable polymer composition for the purpose of resulting polychromic solid films process beneficial properties and characteristics and offer superior result as taught by Varaprasad et al (column 3, line 45).

Varaprasad et al discloses photocurable polymer composition is capable of curing using UVC of about 254 nm (page 31, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching polymer composition is capable of curing using UVC in to the Vinear an electroactive photocurable polymer composition for the purpose of resulting polychromic solid films process beneficial properties and characteristics and offer superior result as taught by Varaprasad et al (column 3, line 45).
Regarding claim 17, Vinear et al discloses wherein the electroactive photocurable composition includes an anodic material or a cathodic material (paragraph 0124).
 Regarding claim 18, Vinear et al discloses wherein the electroactive photocurable composition includes an electrochromic material (paragraph 0045).
Regarding claim 19, Vinear et al discloses wherein the one compound includes a multifunctional ene compound including two or more polymerizable carbon- carbon double bonds (paragraph 0086).
Regarding claim 20, Vinear et al discloses wherein the thiol compound includes a multifunctional thiol compound including two or more thiol moieties (paragraph 0073).



Allowable Subject Matter

3.    Claims 8-13 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 8 ,which include, An electrochromic device, comprising: a second substrate including a second electrically conductive material associated therewith and an electroactive polymer composition applied to and in contact with the second conductive material and an iontransport layer positioned between the first and second electroactive photocurable polymer composition and the second electroactive polymer composition and the electroactive composition of the cured first electroactive photocurable polymer composition is either an anodic material or a cathodic material and the electroactive composition of the second electroactive polymer composition is the other of the anodic material or the cathodic material, at least one of the first substrate and the second substrate is substantially transparent and at least one of the anodic material and cathodic material is electrochromic.
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/14/2021